Cole, J.
On March 29, 1865, the land in controversy and other lands were offered for sale at auction by the drainage commissioner. There was competition in the bidding for the land in controversy. John Gore bid for it as high as $6.95 per acre; while the plaintiff bid $7.00 per acre and it was struck off to him at that price. Plaintiff purposely failed to comply with his bid, and on the next day the land was offered again and plaintiff procured one Clark to bid it off in Clark’s name, but for plaintiff; Clark bid it off at $1.37^ per acre and afterward transferred his bid or purchase to- plaintiff. At the June session, 1865, of the board of supervisors for the county, the sale to Clark was set aside and the one-third of the price bid, which he had paid, was tendered back to him, and the bid of John Gore, it being $6.95 per acre, was accepted. Gore made the payment required and the land was conveyed to him. The plaintiff’s conduct worked a fraud upon the county, and under the circumstances a court of equity will not adjudge a specific performance by requiring the county to convey the land to him. Such a decree would be inequitable. See 1 Story’sEq. Jur. (9th ed.), §§ 742 and 769 and authorities cited in note 6 to last section.
Affirmed.